Name: 2013/653/EU: Commission Implementing Decision of 12Ã November 2013 as regards a Union financial aid towards a coordinated control plan for antimicrobial resistance monitoring in zoonotic agents in 2014 (notified under document C(2013) 7289)
 Type: Decision_IMPL
 Subject Matter: economic policy;  natural and applied sciences;  health;  cooperation policy;  agricultural policy;  agricultural activity
 Date Published: 2013-11-14

 14.11.2013 EN Official Journal of the European Union L 303/40 COMMISSION IMPLEMENTING DECISION of 12 November 2013 as regards a Union financial aid towards a coordinated control plan for antimicrobial resistance monitoring in zoonotic agents in 2014 (notified under document C(2013) 7289) (2013/653/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 66 thereof, Having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (2) (the Financial Regulation), and in particular Article 84(2) thereof, Whereas: (1) Regulation (EC) No 882/2004 lays down, among others, procedures governing the financial support from the Union to conduct measures necessary to ensure the application of Regulation (EC) No 882/2004. (2) Directive 2003/99/EC of the European Parliament and of the Council (3) provides that Member States shall ensure that monitoring provides comparable data on the occurrence of antimicrobial resistance (AMR) in zoonotic agents and, in so far as they present a threat to public health, other agents. (3) Article 7(3) of this Directive provides that the Commission shall set out detailed rules for the implementation of monitoring of antimicrobial resistance. (4) Several scientific opinions published by the European Food Safety Authority and reports published by the World Health Organization (WHO), the Food and Agriculture Organization of the United Nations (FAO) and the World Animal Health Organisation (OIE) call for a harmonised monitoring of antimicrobial resistance (AMR) in zoonotic and commensal bacteria, present in animals or food. The Commission therefore laid down detailed rules for harmonised monitoring and reporting of AMR in accordance with Article 7(3) of Directive 2003/99/EC to be carried out by the Member States in Commission Implementing Decision 2013/652/EU (4). (5) This harmonised monitoring must be performed in accordance with Article 3 of Regulation (EC) No 882/2004 ensuring that official controls are carried out regularly, on a risk basis and with appropriate frequency, so as to achieve the objectives of that Regulation taking account of identified risks associated with animals, feed or food, feed or food businesses, the use of feed or food or any process, material, substance, activity or operation that may influence feed or food safety, animal health or animal welfare. (6) In order to facilitate smooth and fast application of this monitoring, the Union should financially support the Member States which carry out this monitoring at the most appropriate level as provided for in Article 66(1)(c) of Regulation (EC) No 882/2004. (7) In accordance with Article 84 of the Financial Regulation and Article 94 of the Commission Delegated Regulation (EU) No 1268/2012 (5), the commitment of expenditure from the Union budget shall be preceded by a financing decision setting out the essential elements of the action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. (8) The measures eligible for Union financial support are defined within the current Implementing Decision. (9) The financial contribution from the Union should be granted subject to the condition that the tests and analyses have been carried out in accordance with the present Implementing Decision and with Implementing Decision 2013/652/EU and that the competent authorities supply all the necessary information within the time limits laid down in the present Implementing Decision. (10) For reasons of administrative efficiency all expenditure submitted for a financial contribution by the Union should be expressed in euro and the conversion rate for expenditure in a currency other than the euro should be set, HAS ADOPTED THIS DECISION: Article 1 Subject matter The Union shall contribute to the costs incurred by the Member States relating to the application of the harmonised antimicrobial resistance monitoring in accordance with Implementing Decision 2013/652/EU on samples of poultry collected between 1 January and 31 December 2014, with a total maximum amount of EUR 1 407 585 to be financed from line 17 04 07 01. Article 2 Eligible costs The Union financial contribution: (a) shall be at a rate of 50 % of the costs incurred by each Member State to implement the monitoring referred to in Article 1 of Implementing Decision 2013/652/EU and performed by the competent authority; (b) shall not exceed the following: (i) EUR 8 for staff costs per caecal sampling; (ii) EUR 11 per E. coli isolation and identification; (iii) EUR 21,5 per Campylobacter isolation and identification; (iv) EUR 15 per antimicrobial susceptibility testing (AST) of each Salmonella or E. coli isolate; (v) EUR 15 per AST of each Campylobacter isolate; (vi) EUR 17,5 per characterisation and classification of Salmonella or E. coli isolates showing resistance to third-generation cephalosporins and meropenem; (vii) EUR 22 per Salmonella serotyping; (viii) the maximum amounts indicated in Annex I; (c) only the costs indicated in Annex II shall be eligible for contribution. Article 3 Eligibility rules 1. The Union contribution is subject to the following conditions: (a) by 31 May 2015, the Member States have provided to the European Food Safety Authority who was mandated for this task by the European Commission, with a technical report covering at least the information requested in Part B of the Annex to Implementing Decision 2013/652/EU; (b) by 31 May 2015, the Member States have provided the Commission, in electronic form, with a financial report according to the format laid out in Annex III to this Decision. In order to be eligible for funding, the expenditure incurred must have been paid before the submission of the claim. The supporting documents evidencing all the expenditure referred to in the financial report shall be sent to the Commission on request only. 2. The Commission may reduce the amount of the contributions referred to in Annex I in cases where the conditions referred to in paragraph 1 of this Article are not met, having regard to the nature and gravity of the non-compliance and to the potential financial loss for the Union. Article 4 Conversion rate for expenditure For reasons of administrative efficiency all expenditure submitted for a financial contribution by the Union should be expressed in euro. When a Member States expenditure is in a currency other than euro, the Member State shall convert it into euro by applying the most recent exchange rate set by the European Central Bank prior to the first day of the month in which the application is submitted by the Member State concerned. Article 5 This Decision constitutes a financing decision in the meaning of Article 84 of Regulation (EU, Euratom) No 966/2012. Article 6 This Decision is addressed to the Member States. Done at Brussels, 12 November 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 165, 30.4.2004, p. 1. (2) OJ L 298, 26.10.2012, p. 1. (3) Directive 2003/99/EC of the European Parliament and of the Council of 17 November 2003 on the monitoring of zoonoses and zoonotic agents (OJ L 325, 12.12.2003, p. 31). (4) Commission Implementing Decision 2013/652/EU of 12 November 2013 on the monitoring and reporting of antimicrobial resistance in zoonotic and commensal bacteria (see page 26 of this Official Journal). (5) Commission Delegated Regulation (EU) No 1268/2012 of 29 October 2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union (OJ L 362, 31.12.2012, p. 1). ANNEX I Table 1 Member States Number of Caecal samples Isolation/Identification & AST AST Salmonella Serotyping Salmonella Characterisation and classification of resistant isolates Campylobacter E. coli BE 850 170 170 550 550 150 BG 425 85 85 200 200 50 CZ 850 170 170 550 550 150 DK 850 170 170 250 250 100 DE 1 700 340 340 700 700 200 EE 425 85 85 100 100 50 IE 850 170 170 300 300 100 EL 850 170 170 450 450 100 ES 1 700 340 340 1 000 1 000 250 FR 1 700 340 340 800 800 250 HR 425 85 85 250 250 100 IT 1 700 340 340 800 800 250 CY 425 85 85 200 200 100 LV 425 85 85 100 100 50 LT 425 85 85 200 200 50 LU 425 85 85 100 100 50 HU 1 700 340 340 900 900 250 MT 425 85 85 100 100 50 NL 850 170 170 450 450 150 AT 1 700 340 340 550 550 200 PL 1 700 340 340 800 800 250 PT 1 700 340 340 500 500 200 RO 850 170 170 600 600 150 SI 425 85 85 200 200 50 SK 425 85 85 100 100 50 FI 850 170 170 50 50 50 SE 850 170 170 50 50 50 UK 1 700 340 340 800 800 250 Total 27 200 5 440 5 440 11 650 11 650 3 700 Table 2 Member States Maximum reimbursement (EUR) Caecal sampling E. coli Isolation & identification Campylobacter Isolation & identification Salmonella serotyping AST Characterisation & classification resistant isolates Total Overheads included (7 %) Salmonella + E. coli Campylobacter BE 6 800 2 200 14 800 14 700 10 800 2 600 2 700 54 600 58 422 BG 500 2 200 8 600 5 700 4 000 1 300 900 23 200 24 824 CZ 1 600 1 300 9 100 7 200 8 800 1 200 1 900 31 100 33 277 DK 6 800 2 200 18 300 9 300 6 300 2 600 1 800 47 300 50 611 DE 13 600 4 400 36 600 22 900 14 100 4 400 3 500 99 500 106 465 EE 400 1 000 3 300 4 100 2 200 1 100 200 12 300 13 161 IE 5 900 1 200 11 400 8 700 5 000 1 400 1 200 34 800 37 236 EL 2 000 2 200 14 900 7 700 8 500 2 600 1 300 39 200 41 944 ES 5 200 1 800 14 600 29 500 20 100 5 100 4 400 80 700 86 349 FR 13 600 4 400 36 600 25 100 17 100 4 100 4 400 105 300 112 671 HR 2 000 2 200 500 6 500 5 100 1 300 1 200 18 800 20 116 IT 13 600 4 400 25 000 16 500 12 200 3 700 2 700 78 100 83 567 CY 1 400 2 200 9 200 6 300 3 800 1 000 1 300 25 200 26 964 LV 700 900 3 400 3 900 1 600 800 500 11 800 12 626 LT 400 2 000 4 900 2 900 3 200 600 600 14 600 15 622 LU 3 400 2 200 9 200 4 100 2 800 1 300 900 23 900 25 573 HU 3 600 2 500 29 600 25 000 13 100 4 000 2 900 80 700 86 349 MT 1 300 500 5 500 3 500 2 000 700 900 14 400 15 408 NL 6 800 1 300 12 500 7 100 7 900 2 600 2 700 40 900 43 763 AT 13 600 4 400 36 600 17 000 13 400 5 100 3 500 93 600 100 152 PL 6 200 2 200 17 800 17 700 7 700 3 600 1 900 57 100 61 097 PT 4 400 3 900 36 600 18 500 5 600 2 100 1 700 72 800 77 896 RO 6 800 1 500 9 000 17 000 11 600 2 600 2 700 51 200 54 784 SI 3 400 1 900 9 200 5 200 2 700 1 300 900 24 600 26 322 SK 1 600 2 000 9 200 3 300 2 800 1 300 900 21 100 22 577 FI 6 800 1 900 8 300 0 3 300 2 300 900 23 500 25 145 SE 6 800 1 300 10 700 4 900 3 000 2 400 600 29 700 31 779 UK 13 600 3 600 36 600 25 100 17 100 5 100 4 400 105 500 112 885 Total 152 800 63 800 442 000 319 400 215 800 68 200 53 500 1 315 500 1 407 585 ANNEX II ELIGIBILITY RULES 1. Laboratory costs  Staff costs shall be limited to actual attributable labour costs (wages, social charges and retirement costs) accrued in implementation of Implementing Decision 2013/652/EU. To this end timesheets have to be maintained.  Reimbursement of consumables shall be based on actual costs incurred by Member States to perform the tests at the laboratory designated by the competent authority.  Test kits, reagents and all other consumables shall only be reimbursed if used specifically in the performance of the following tests: (i) E. coli isolation and identification; (ii) Campylobacter isolation and identification; (iii) AST of Salmonella and E. coli isolates; (iv) AST of Campylobacter isolates; (v) Characterisation and classification of Salmonella and E. coli isolates showing resistance to third-generation cephalosporins and meropenem; (vi) Salmonella serotyping. 2. Sampling costs Costs for sampling shall be limited to staff costs of work within the slaughterhouse for the actual attributable labour (wages, social charges and retirement costs) accrued in implementation of Implementing Decision 2013/652/EU. To this end timesheets have to be maintained. 3. Overheads A flat rate contribution of 7 % calculated on the basis of all direct eligible costs may be claimed. 4. The expenditure submitted by the Member States for a financial contribution by the Union shall be expressed in euro and shall exclude value added tax (VAT) and all other taxes. ANNEX III TEMPLATE FOR FINANCIAL REPORTS AS REFERRED TO IN ARTICLE 3(1)(B) Reporting period: 2014 Member State: ¦ Reference number of Commission Implementing Decision providing a financial contribution from the Union: 2013/653/EU Laboratory costs (total effective eligible costs) E. coli isolation and identification Staff category Number of working hours Rate (EUR per hour) Total (EUR) ¦ ¦ Consumables (description) Quantity Unit cost (EUR) Total (EUR) ¦ ¦ Total (EUR) Total nr of tests: Unit cost per analysis (EUR) Campylobacter isolation and identification Staff category Number of working hours Rate (EUR per hour) Total (EUR) ¦ ¦ Consumables (description) Quantity Unit cost (EUR) Total (EUR) ¦ ¦ Total (EUR) Total nr of tests: Unit cost per analysis (EUR) AST Salmonella and E. coli isolates Staff category Number of working hours Rate (EUR per hour) Total (EUR) ¦ ¦ Consumables (description) Quantity Unit cost (EUR) Total (EUR) ¦ ¦ Total (EUR) Total nr of tests: Unit cost per analysis (EUR) AST Campylobacter isolates Staff category Number of working hours Rate (EUR per hour) Total (EUR) ¦ ¦ Consumables (description) Quantity Unit cost (EUR) Total (EUR) ¦ ¦ Total (EUR) Total nr of tests: Unit cost per analysis (EUR) Characterisation and classification of resistant isolates Staff category Number of working hours Rate (EUR per hour) Total (EUR) ¦ ¦ Consumables (description) Quantity Unit cost (EUR) Total (EUR) ¦ ¦ Total (EUR) Total nr of tests: Unit cost per analysis (EUR) Salmonella serotyping Staff category Number of working hours Rate (EUR per hour) Total (EUR) ¦ ¦ Consumables (description) Quantity Unit cost (EUR) Total (EUR) ¦ ¦ Total (EUR) Total nr of tests: Unit cost per analysis (EUR) Sampling costs (total effective eligible costs) Staff category Number of working hours Rate (EUR per hour) Total (EUR) ¦ ¦ Total (EUR) Total nr of samples: Unit cost per sample (EUR) Total expenditure for the coordinated control programme (real costs, VAT excluded) (EUR): ¦ Declaration by the beneficiary We certify that:  the expenditure listed above was incurred in the performance of tasks described in Implementing Decision 2013/652/EU and directly related to the implementation of the coordinated control plan for which financial support was granted according to Implementing Decision 2013/653/EU;  the expenditure was actually incurred, paid by the submission date of the current claim, accurately accounted for and eligible under the provisions of Implementing Decision 2013/653/EU;  all supporting documents supporting for the costs are available for audit purposes;  no other contribution from the Union was requested for this coordinated control plan. Date: ¦ Person responsible: ¦ Signature: ¦